256 Ga. 739 (1987)
354 S.E.2d 160
DALLAS BLUE HAVEN POOLS, INC.
v.
TASLIMI.
44106.
Supreme Court of Georgia.
Decided March 3, 1987.
Gibson & Deal, John W Gibson, James B. Deal, for appellant.
Kitchens, Kelley, Gynes, Huprich & Schmerling, Mark A. Kelley, for appellee.
MARSHALL, Chief Justice.
We granted certiorari to examine the holding of the Court of Appeals in Dallas Blue Haven Pools v. Taslimi, 180 Ga. App. 734 (350 *740 SE2d 265) (1986), that Rule 6.3 of the Uniform Superior Court Rules (253 Ga. 801, 817) is not inconsistent with OCGA § 9-11-56 (c), and that, under each or all of three stated bases, it was not error for the trial court to grant a summary judgment in accordance with Rule 6.3 without an oral-argument hearing, where neither party requested such a hearing. This case is controlled by Kelley v. First Franklin Financial Corp., 256 Ga. 622 (351 SE2d 443) (1987).
Judgment affirmed. All the Justices concur.